DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of “one or more nozzle modules”, then teaches “the nozzle modules” and “the nozzle module”, thus lacking proper antecedent for the later cited terms. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 4, and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR20150036861, English translation attached) in view of Park (KR1020000042715, English translation attached) and Warner (US 2017/0251713).
Regarding claim 1, Lee teaches a device for producing a skin care pack using hydrogel (Abstract), the device comprising: a housing which is provided with a door for selectively opening and closing a work space for forming a skin care pack (2) ([0022]); and which maintains a forming temperature required for producing the skin care pack ([0012]);
a platform having a base supported on a floor plate of the work space of the housing (432, [0037]);
a former including one or more nozzle modules ([0031]) which are provided to be movable in the work space; and 
a control unit for controlling movement of the nozzle modules and discharge of the hydrogel from the nozzle  modules ([0004], [0011]), 
wherein the nozzle module includes: 
a nozzle which is installed at the main block. and which discharges the hydrogel onto the platform (e.g., [0011], [0030]); and 
a pump which is installed at the main block, and which supplies the hydrogel to the nozzle (driving motors [0032], [0033]-[0038]).
Lee does not expressly teach a syringe installed at the main block (i.e., printhead), which is a reciprocating pump consisting of a plunger that fits tightly within a cylindrical tube called a barrel by definition. Park teaches a reciprocating plunger with a pump (page 4, paragraph 7) that is coupled with a driving motor. It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the nozzle of Lee to include a syringe (or similar by any other name) in order to extrude materials as desired by Park.
The references as combined do not expressly teach the limitations wherein heat for the hydrogel and discharge are provided on the main block via a heater on the syringe. Warner teaches a heater attached to a syringe and printhead nozzle ([0112], [0144]). It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify Lee in order to shape viscous extruded material as desired by Warner.
With respect the limitation of a material formed of a thermally conductive material, it would have been obvious to one of ordinary skill in the art at the time of filing the application to incorporate a thermally conductive material in order to transfer heat from the heater as desired by Warner.
Regarding claim 3, Lee teaches wherein the housing includes a driving device protection cover which is installed on the floor plate of the housing so as to cover a lower portion of a linear driving device of the platform or a lower portion of a linear driving device of the former; and wherein the driving device protection cover is provided to be capable of being assembled or disassembled for installation and maintenance of the plat form or the former (housing covers entirety of device, FIG. 1).
Regarding claim 4, Lee does not expressly teach wherein a residue collecting receptacle for collecting residues which are generated when washing the nozzle of the former is detachably installed at a front portion of the driving deg ice protection cover. Park teaches a sludge collection tub (page 4, paragraph 9). It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify Lee to include an excess material collection reservoir in order to dispose of waste as desired by Park.
Regarding claim 6, as previously noted, Warner teaches a heater attached to a syringe and printhead nozzle ([0112], [0144]), and therefore heats the syringe. The viscosity of the hydrogel represents a material worked upon and does not serve to further limit the claim.
Regarding claim 7, Warner teaches a heater attached to a syringe and printhead nozzle ([0112], [0144]), and therefore heats the syringe and components in the syringe, including the nozzle and pump. 
Regarding claim 8, and with respect the limitation of a material formed of a thermally conductive material previously noted, it would have been obvious to one of ordinary skill in the art at the time of filing the application to incorporate a thermally conductive material in order to transfer heat from the heater as desired by Warner.
Regarding claim 9, Lee teaches wherein the syringe is disposed at a gravity-direction upper side of the main block, the pump is disposed at a lateral one side of the main block. and the nozzle is disposed at a gravity-direction lower side of the main block (upward driving motors [0032], [0033]-[0038]).
Regarding claim 10, as previously noted, Warner teaches a heater attached to a syringe and printhead nozzle ([0112], [0144]), and therefore heats the syringe. The viscosity of the hydrogel represents a material worked upon and does not serve to further limit the claim.
Regarding claim 11, Warner teaches a heater attached to a syringe and printhead nozzle ([0112], [0144]), and therefore heats the syringe. The material flowing through the syringe represents a material worked upon and does not serve to further limit the claim.
Regarding claim 12, Warner teaches a heater attached to a syringe and printhead nozzle ([0112], [0144]) that may include a sensor part (i.e., include a thermocouple for monitoring the temperature, [0099])

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR20150036861, English translation attached) in view of Park (KR1020000042715, English translation attached) in view of Warner (US 20170251713), as applied to claim 1 above, and further in view of Yamashita (U.S. Pat. No. 10,669,913).
The references as combined do not expressly teach a tensioned spring to open the door of Lee. Yamashita teaches the use of a tension gas spring (256) to hold open a door, and therefore It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the door of Lee with a tension spring in order to hold the door open as desired by Yamashita. Examiner further notes that it is well known to use tension gas spring to hold doors open, and using such would lead to no more than a predictable result (KSR rationale D).

Allowable Subject Matter
Claims 5, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Lee teaches wherein the platform includes:  a z-axis linear driving device which is driven according to a control signal supplied by the control unit, and which is installed on the floor plate of the housing: a base which is ascended or descended along a z-axis direction by the z-axis linear driving device, which is disposed above a driving device protection cover of the work space of the housing, and which has a plurality of film seat portions partitioned by a peripheral stepped portion so that a pattern part constituting a mask pack may be dividedly formed into a plurality of pieces ([0015], [0031]-[0039]). However, Lee does not teach a plurality of film holders which are attached to or detached from the peripheral stepped portion of the base by a means of magnetic force.
Regarding claim 13, the closest prior art of Lee does not teach or provide motivation for the limitations of a syringe heating block which is extended upward from an upper surface periphery of the main block, and which has a first semi-circular recessed portion in contact with an outer circumferential surface of a side of the syringe: and a syringe cover block which is disposed opposite the syringe heating block with respect to the syringe, and which has a second semi-circular recessed portion in contact with an outer circumferential surface of another side of the syringe.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645. The examiner can normally be reached Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Evan Hulting/
Examiner, Art Unit 1745

/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745